 1   Robert H. Sloss, (SBN 87757)                      J. Christopher Carraway (pro hac vice)
     robert.sloss@procopio.com                         chris.carraway@klarquist.com
 2   PROCOPIO, CORY, HARGREAVES &                      Klaus H. Hamm (SBN 224905)
     SAVITCH LLP                                       klaus.hamm@klarquist.com
 3
     1117 California Ave., Suite 200                   KLARQUIST SPARKMAN, LLP
 4   Palo Alto, CA 94304                               121 S.W. Salmon Street, Suite 1600
     Telephone: 650.645.9000                           Portland, Oregon 97204
 5   Facsimile: 619.235.0398                           Telephone: (503) 595-5300
                                                       Facsimile: (503) 595-5301
 6   Lance D. Reich, pro hac vice                      Attorneys for Defendants
 7   lreich@helsell.com                                SAP AMERICA, INC. and HP INC.
     Kevin E. Regan, (SBN 262335)
 8   kregan@helsell.com
     HELSELL FETTERMAN LLP
 9   1001 Fourth Ave., Suite 4200
     Seattle, WA 98154
10   Telephone: 206.292.1144
11   Facsimile: 206.340.0902

12   Attorneys for Plaintiff
     Big Baboon, Inc.
13
                                   UNITED STATES DISTRICT COURT
14
                                  NORTHERN DISTRICT OF CALIFORNIA
15
                                         OAKLAND DIVISION
16
                                                        Case No. 4:17-cv-02082-HSG
      BIG BABOON, INC.,
17
                                                        JOINT STIPULATION TO
18                   Plaintiff,                         EXTEND DATES IN THE
                                                        SCHEDULING ORDER FOR CLAIM
19            v.                                        CONSTRUCTION PROCEEDINGS
20                                                      AND [PROPOSED] ORDER
      SAP AMERICA, INC., et al.,
21
                     Defendants.
22
            Pursuant to Civil L.R. 6-2, Plaintiff Big Baboon Inc. (“Big Baboon”) and Defendants
23
     SAP America, Inc. and HP Inc. (“Defendants”) hereby submit this Stipulation To Extend Dates
24

25   In Scheduling Order For Claim Construction Proceedings by four weeks. This includes the

26

27

28   JOINT STIPULATION TO EXTEND DATES IN THE SCHEDULING ORDER
     FOR CLAIM CONSTRUCTION PROCEEDINGS AND [PROPOSED] ORDER
     Case No.: 4:17-cv-02082-HSG        1
 1
     following deadlines and the Technology Tutorial and Claim Construction Hearing set in the
 2
     Scheduling Order (ECF No. 58):
 3

 4    Litigation Event                 Current Date                   Requested Date
      Joint Claim Construction and     January 9, 2019                February 6, 2019
 5    Prehearing Statement
      Pursuant to L.R. 4-3
 6    Claim Construction               February 8, 2019               March 8, 2019
 7    Discovery Cut-Off Pursuant
      to L.R. 4-4
 8    Plaintiff’s Opening Claim        February 22, 2019              March 22, 2019
      Construction Brief Pursuant to
 9    L.R. 4-5
      Defendant’s Responsive Claim     March 8, 2019                  April 5, 2019
10    Construction Brief Pursuant to
      L.R. 4-5
11
      Plaintiff’s Reply Claim          March 15, 2019                 April 12, 2019
12    Construction Brief Pursuant to
      L.R. 4-5
13    Technology Tutorial              March 22, 2019 at 10:00 a.m.   At the convenience of the
                                                                      Court, on or after April 19,
14                                                                    2019
      Claim Construction Hearing       March 29, 2019 at 2:00 p.m.    At the convenience of the
15
                                                                      Court, on or after April 26,
16                                                                    2019

17          The reasons for the requested four-week extension of these dates is set forth below, and

18   in the accompanying Declaration of J. Christopher Carraway.
19
            1.     On November 15, 2018, the Court heard argument on Defendants’ Motion for
20
        Summary Judgment of Invalidity (ECF No. 60) and took the motion under advisement. A
21
        decision granting the motion would make claim construction proceedings moot.
22

23          2.     The parties are about to commence the most resource-intensive phase of claim

24      construction, including expert disclosures, claim construction discovery (including the

25

26

27

28   JOINT STIPULATION TO EXTEND DATES IN THE SCHEDULING ORDER
     FOR CLAIM CONSTRUCTION PROCEEDINGS AND [PROPOSED] ORDER
     Case No.: 4:17-cv-02082-HSG        2
 1
        possibility of expert depositions), claim construction briefs, a Technology Tutorial, and
 2
        finally the Claim Construction Hearing.
 3

 4          3.      The parties seek the four-week extension to avoid expending significant party and

 5      Court resources on claim construction proceedings at this time given that Defendants’

 6      Motion for Summary Judgment of Invalidity is pending.
 7
            4.      The prior time modifications in this case are: (1) on May 10, 2018, the Court
 8
        granted (ECF No. 40) the parties’ stipulation to extend the briefing schedule for Motion to
 9
        Dismiss Big Baboon’s First Amended Complaint; (2) on November 23, 2018, the parties
10

11      stipulated to extend Defendants’ deadline for its Patent LR 4-1 disclosure from November

12      23, 2018 to November 28, 2018; (3) on November 28, 2018, the parties stipulated to extend

13      the deadline for expert disclosures under Patent LR 4-2(b) from December 14, 2018 to
14
        January 7, 2019; and (4) on January 3, 2018, the parties stipulated to extend the deadline for
15
        expert disclosures under Patent LR 4-2(b) from January 7, 2019 to January 14, 2019.
16
            5.      The parties’ current proposed extension will not affect any other dates scheduled
17

18      for the case, as the only dates scheduled thus far are the dates at issue in this stipulation.

19          Pursuant to Local Rule 6-2, submitted with this stipulation is the Declaration of J.

20   Christopher Carraway, which (1) sets forth with particularity, the reasons for the requested
21
     enlargement or shortening of time; (2) discloses all previous time modifications in the case,
22
     whether by stipulation or Court order; and (3) describes the effect the requested time
23
     modification would have on the schedule for the case.
24

25

26

27

28   JOINT STIPULATION TO EXTEND DATES IN THE SCHEDULING ORDER
     FOR CLAIM CONSTRUCTION PROCEEDINGS AND [PROPOSED] ORDER
     Case No.: 4:17-cv-02082-HSG        3
 1   Dated: January 4, 2019                         PROCOPIO, CORY, HARGREAVES &
                                                    SAVITCH LLP
 2
                                                    By: s/ Lance D. Reich ___________________
 3
                                                        Robert H. Sloss (SBN. 87757)
 4                                                      Lance D. Reich (admitted pro hac vice)
                                                        Kevin E. Regan (SBN 262335)
 5
                                                        Attorneys for Plaintiff
 6                                                      Big Baboon, Inc.
 7                                                  KLARQUIST SPARKMAN, LLP
 8                                                  By: s/ Klaus H. Hamm_________________
 9                                                      J. Christopher Carraway (pro hac vice)
                                                        chris.carraway@klarquist.com
10                                                      Klaus H. Hamm (SBN 224905)
                                                        klaus.hamm@klarquist.com
11                                                      121 S.W. Salmon Street, Suite 1600
12                                                      Portland, Oregon 97204
                                                        Telephone: (503) 595-5300
13                                                      Facsimile: (503) 595-5301
                                                        Attorney for Defendants
14                                                      SAP AMERICA, INC. and HP INC.
15                                           ATTESTATION
16       The filer of this document attests that concurrence in the filing of the document has been
17
     obtained from each of the other Signatories.
18
                                         [PROPOSED] ORDER
19
            The deadlines in the Scheduling Order (ECF No. 58) are amended as follows:
20

21    Litigation Event                                                    Date
      Joint Claim Construction and Prehearing Statement Pursuant to       February 6, 2019
22    L.R. 4-3
      Claim Construction Discovery Cut-Off Pursuant to L.R. 4-4           March 8, 2019
23    Plaintiff’s Opening Claim Construction Brief Pursuant to L.R. 4-5   March 22, 2019
      Defendant’s Responsive Claim Construction Brief Pursuant to         April 5, 2019
24
      L.R. 4-5
25    Plaintiff’s Reply Claim Construction Brief Pursuant to L.R. 4-5     April 12, 2019

26

27

28   JOINT STIPULATION TO EXTEND DATES IN THE SCHEDULING ORDER
     FOR CLAIM CONSTRUCTION PROCEEDINGS AND [PROPOSED] ORDER
     Case No.: 4:17-cv-02082-HSG        4
 1   Technology Tutorial                                  At the convenience of the
                                                          Court, on or after April
 2                                                        19, 2019 at 10:00 a.m.
 3   Claim Construction Hearing                           At the convenience of the
                                                          Court, on or after April
 4                                                        26, 2019 at 2:00 p.m.

 5
     IT IS SO ORDERED.
 6

 7   Dated: ________________
              1/7/2019            ___________________________________________
                                  THE HONORABLE HAYWOOD S. GILLIAM, JR.
 8                                UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   JOINT STIPULATION TO EXTEND DATES IN THE SCHEDULING ORDER
     FOR CLAIM CONSTRUCTION PROCEEDINGS AND [PROPOSED] ORDER
     Case No.: 4:17-cv-02082-HSG        5
